CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated September 16, 2016 relating to the financial statements and financial highlights of Franklin Gold and Precious Metals Fund which appears in the July 31, 2016 Annual Report to Shareholders of Franklin Gold and Precious Metals Fund, which is also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial Highlights" and "Independent Registered Public Accounting Firm" in such Registration Statement. /s/ PricewaterhouseCoopersLLP San Francisco, California November 21, 2016
